United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-1958
                                ___________

John Patrick Murphy,                  *
                                      *
           Appellant,                 *
                                      *
     v.                               *
                                      *   Appeal from the United States
Erik Skon; Walter Sass; Frank W.      *   District Court for the
Wood; Michael Parks; Dennis Benson;   *   District of Minnesota.
Tim Lanz; Jessica Freer; David        *
Wilmes; Steve Lydon; Ken Carlson,     *          [UNPUBLISHED]
Dr.; Richard L. Hagelberger,          *
                                      *
           Appellees.                 *

                                ___________

                        Submitted: May 7, 1998

                            Filed: June 18, 1998
                                ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________
PER CURIAM.

       John Patrick Murphy appeals from the District Court&s1 grant of summary
judgment in favor of defendant prison officials in this 42 U.S.C. § 1983 (1994) action
challenging his conditions of confinement. We affirm.

       In August 1994, Murphy was transferred from the Minnesota Correctional
Facility at Stillwater to the maximum security facility at Oak Park Heights after he was
suspected of making threatening telephone calls from the prison. In September 1994,
Murphy was charged in a criminal complaint in state court, and he received a
disciplinary violation report for the alleged threatening calls. Murphy requested a
continuance of the scheduled disciplinary hearing for the purpose of preparing a
defense. Defendants contended that Murphy did not rescind his request for a
continuance. A mistrial was declared in Murphy&s criminal trial and the charges were
subsequently dismissed in September 1996. Murphy had a hearing on the disciplinary
violation report in May 1997 and he was sentenced to 720 days in segregation.

       Murphy alleged in this lawsuit that he was transferred without a hearing,
subjected to double jeopardy by the criminal complaint and disciplinary charges for the
same conduct, detained in segregation on “pre-hearing detention” for approximately 32
months without a hearing in violation of due process, subjected to sexual harassment
by a prison guard, denied adequate mental health care, and subjected to cruel and
unusual punishment by his placement in a modified/strip cell for four days and a
modified housing unit for four months.

     The District Court granted defendants summary judgment, concluding that
Murphy&s transfer did not implicate due process rights; that there was no double


      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.

                                          -2-
jeopardy violation; that, based on his request for a continuance, Murphy received all
the process he was due regarding his disciplinary hearing; and that Murphy failed to
support his Eighth Amendment claims.

       We have carefully reviewed the entire record, and we affirm on the basis of the
District Court&s opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-